ARMSTRONG WORLD INDUSTRIES, INC.

2006 PHANTOM STOCK UNIT PLAN

Unit Agreement

Armstrong World Industries, Inc. (the "Corporation") and
_________________________ (the "Participant") for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged and
intending to be legally bound hereby, agree as follows:

1. Award of Units. The Corporation hereby confirms the grant to the Participant
on ___________, ____ (the "Date of Award") of               Units ("Units"),
subject to the terms and conditions of the Armstrong World Industries, Inc. 2006
Phantom Stock Unit Plan (the "Plan") and this Unit Agreement (this "Agreement").

Each Unit is issued in accordance with and is subject to all of the terms,
conditions and provisions of the Plan, which is incorporated by reference and
made a part of this Agreement as though set forth in full herein. The
Participant acknowledges that he has received a copy of and is familiar with the
terms of the Plan. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings provided in the Plan unless
the context requires otherwise.

Vesting and Forfeiture
.

(a) Subject to Section 4.4(c) of the Plan and Section 2.2(b) of this Agreement,
pursuant to which Units may be forfeited, the Units awarded hereby shall vest,
contingent upon the awardee's continued service as a director of the
Corporation, on the earlier of:

(i) the one year anniversary of the Date of Award; or

(ii) the date of any Change in Control Event.

(b) Vested Units shall become payable on the earlier of:

(i) the six month anniversary of the Participant's separation from service from
the Corporation for any reason other than a removal for cause, or

(ii) the date of any Change in Control Event, provided that the Participant is a
director of the Corporation on such date and that such Change in Control Event
also qualifies as a change in ownership or effective control of the Corporation
or a change in ownership of a substantial portion of the Corporation's assets,
within the meaning of Section 409A of the Code.

(c) Upon the date of termination of the Participant's service with the
Corporation for cause, as determined by the Board or the Committee, all Units
for which the Payment Date has not occurred, whether vested or unvested, shall
immediately be forfeited to the Corporation without consideration or further
action being required of the Corporation. Upon the effective date of a
separation of the awardee's service as a director with the Corporation for any
reason other than cause, as determined by the Board or the Committee, all
unvested Units shall immediately be forfeited to the Corporation without
consideration or further action being required of the Corporation.

3. Payment. The Participant shall receive a cash payment with respect to each
vested Unit held by the Participant for which the Payment Date has occurred in
the amount and at the time set forth in the Plan. Notwithstanding any provision
of the Plan or this Agreement, once payment is made with respect to a Unit, no
Participant nor any other person shall be entitled to any additional payment
with respect to that Unit. The Participant shall have no rights as a shareholder
of the Corporation by virtue of such Units, but shall be entitled to receive
dividend equivalents, as provided in the Plan.

4. Restrictions on Transfer. The Units granted to the Participant hereby may not
be transferred and each Unit shall be payable during the Participant's lifetime
only to the Participant.

5. Interpretation of Plan and Agreement. Any dispute or disagreement which shall
arise under, or as a result of or pursuant to, this Agreement shall be
determined by the Board or the Committee, and any such determination or any
other determination by the Board or the Committee under or pursuant to this
Agreement and any interpretation by the Board or the Committee of the terms of
this Agreement or the Plan shall be final, binding and conclusive on all persons
affected thereby. This Agreement is the agreement referred to in Section 4.2 of
the Plan. If there is any conflict between the Plan and this Agreement, the
provisions of the Plan shall control.

Miscellaneous
.

(a) This Agreement shall not be deemed to limit or restrict the right of the
Corporation or its shareholders to remove the Participant from service as a
director at any time, for any reason, or affect any right which the Corporation
or its shareholders may have to elect directors.

(b) The Plan and Agreement constitute a mere promise by the Corporation to make
payments in the future. The Corporation's obligations under the Plan shall be
unfunded and unsecured promises to pay. The Corporation shall not be obligated
under any circumstance to fund its financial obligations under the Plan. To the
extent that the Participant acquires a right to receive payments under the Plan,
such right shall be no greater than the right, and the Participant shall at all
times have the status, of a general unsecured creditor of the Corporation.

(c) Except as may be required by law, the Participant shall have no right to,
directly or indirectly, alienate, assign, transfer, pledge, anticipate or
encumber any amount that is or may be payable hereunder, including in respect of
any liability of the Participant for alimony or other payments for the support
of a spouse, former spouse, child or other dependent, prior to actually being
received by the Participant, nor shall the Participant's rights to payments
under the Plan be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or to the debts, contracts, liabilities,
engagements, or torts of the Participant, or transfer by operation of law in the
event of bankruptcy or insolvency of the Participant, or any legal process.

IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement on the Date of Award.

ARMSTRONG WORLD INDUSTRIES, INC.

 

By:

 

WITNESS:





Participant